Exhibit 10.1

 

GRAPHIC [g243001kgi001.jpg]

Worldwide Headquarters

20 Trafalgar Square

Nashua, NH 03063

 

 

Phone:   +1 603.883.5200

 

Fax:   +1 603.595.6993

 

www.gtat.com

 

October 12, 2012

 

Mr. David Keck

11754 Windemere Drive

Missoula, MT  59804

 

Re: Sales Incentive Compensation

 

Dear Dave,

 

Pursuant to the Employment Agreement between you and GTAT Corporation (f/k/a GT
Solar Incorporated) (the “Company”) dated April 12, 2006 , as amended by the
amendment dated January 16, 2007 (the “Employment Agreement”), you have accrued
the right to receive certain incentive payments based upon sales of polysilicon
equipment and services, in accordance with the terms of the Offer Letter (the
“Sales Incentive”).

 

You and the Company have agreed that the Sales Incentive will terminate upon the
execution of this letter agreement, subject to the terms set forth below:

 

1.  You will no longer be eligible for any payments in respect of sales of
polysilicon equipment and services occurring on and after the date of this
letter agreement.

 

2.  In lieu of all right to payments under the Sales Incentive, the Company will
pay you the following amounts:

 

(a)                                                      A payment of $1,500,000
less (i) your current base salary and (ii) the amount of the Sales Incentive
paid for the quarter ended June 30, 2012 shall be made in three equal quarterly
installments beginning with the quarter ending September 30, 2012.  The payments
will be made with the first payroll following the end of each quarter.

 

(b)                                                      A payment of $2,500,000
shall be made in six equal quarterly installments beginning 30 days following
the termination of your employment with the Company, pursuant to an Independent
Consulting Agreement of even date herewith ; provided, however, that such amount
shall be reduced to (i) $2,000,000 if you elect to terminate your employment
before December 31, 2013 and (ii) to $1,500,000 if you elect to terminate your
employment before December 31, 2012.

 

--------------------------------------------------------------------------------


 

The foregoing proviso reducing your payment under paragraph 2(b) shall not apply
in the event that you resign as a result of (x) your scope of responsibility
being materially diminished or (y) the Company requiring you to relocate more
than 50 miles from Missoula, Montana, other than in connection with your
international assignment to Hong Kong.

 

3. You understand and agree that in the event that you are terminated for cause
pursuant to the terms of your Employment Agreement, that you will forfeit any
right of payment under this letter agreement.

 

4. The Restrictive Covenant Agreement (as defined in the Employment Agreement)
is hereby amended by deleting the final sentence of Section 9 thereof.  Sections
9 and 10 of the Restrictive Covenant Agreement are hereby amended by changing
the reference to “three (3) years” therein to “two (2) years.”

 

Kindly indicate your agreement with the foregoing by signing in the space
provided below

 

 

 

 

Very truly yours,

 

 

 

 

 

GTAT CORPORATION

 

 

 

 

 

BY:

/s/ Hoil Kim

 

 

Hoil Kim, Vice President and

 

 

General Counsel

 

 

 

ACKNOWLEDGED AND

 

 

AGREED:

 

 

 

 

 

/s/ David Keck

 

 

David Keck

 

 

 

GT Advanced Technologies

 

 

20 Trafalgar Square

Phone:

+1 603.883.5200

 

Nashua, NH 03063

Fax:

+1 603.595.6993

www.gtat.com

 

--------------------------------------------------------------------------------